IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA


 AL JAZEERA AMERICA, LLC, et al.,

        Petitioners,

        v.                                             Case No. 16-cv-13 (KBJ/RMM)
                                                       Case No. 16-cv-14 (KBJ/RMM)
 GIBSON, DUNN & CRUTCHER, LLP,
                                                       Related Case No. 18-mc-45 (RMM)
        Respondent.



 AL JAZEERA AMERICA, LLC, et al.,
                                                       Case No. 18-mc-45 (RMM)
        Petitioners,
                                                       Related Case No. 16-cv-13 (KBJ/RMM)
        v.                                             Related Case No. 16-cv-14 (KBJ/RMM)

 PHENIX INVESTIGATIONS, INC.,

        Respondent.



                                 JOINT STATUS REPORT
       Pursuant to the Court’s September 7, 2021 Order, Petitioners Al Jazeera America, LLC, Al

Jazeera Media Network, and Al Jazeera International (USA), Inc. (collectively, “Al Jazeera”),

together with Respondents Gibson, Dunn & Crutcher LLP (“Gibson Dunn”) and Phenix

Investigations, Inc. (“Phenix”), respectfully submit this Joint Status Report and proposed

discovery schedule.

       Counsel for Al Jazeera, Gibson Dunn, and Phenix met and conferred on September 15,

2021, and have agreed to the following discovery schedule:
       (1) Gibson Dunn and Phenix are each in the process of collecting and reviewing

           documents that this Court has ordered them to produce. Both Gibson Dunn and/or

           Phenix agree to make an initial document production on or before October 25, 2021;

       (2) following the initial production, Gibson Dunn and/or Phenix will each produce the

           remaining documents on a rolling basis by November 22, 2021;

       (3) following the completion of the document production, Gibson Dunn and/or Phenix will

           produce a privilege log identifying any documents withheld on the basis of privilege

           by December 6, 2021;

       (4) Counsel for Al Jazeera, Gibson Dunn, and Phenix will meet and confer regarding any

           outstanding documents or issues relating to the productions by December 13, 2021;

           and

       (5) the deposition(s) of Phenix’s Rule 30(b)(6) witness(es) will be scheduled to occur

           before December 22, 2021, or within 30 days of the final document production,

           whichever is later.

       The Parties agree to meet and confer as needed regarding adjustments to this proposed

schedule and mutually agree that neither party will object to reasonable requests to modify the

dates identified above.

                      [SIGNATURES ON THE FOLLOWING PAGE]
Dated: September 21, 2021


    By: /s/ Matthew D. McGill       By: /s/ Jonathan W. Haray
    Matthew D. McGill               Jonathan W. Haray
    GIBSON, DUNN & CRUTCHER LLP     DLA PIPER LLP (US)
    1050 Connecticut Avenue, N.W.   500 Eighth Street, NW
    Washington, DC 20036            Washington, DC 20004
    Telephone: 202.887.3680         Telephone: 202.799.4350
    Facsimile:                      Facsimile: 202.799.5340
    Edward C. Patterson             Michael Hynes (admitted pro hac vice)
    GIBSON, DUNN & CRUTCHER LLP     DLA PIPER LLP (US)
    1050 Connecticut Avenue, N.W.   1251 Avenue of the Americas
    Washington, D.C. 20036          New York, NY 10020
    Telephone: 202.887.3756         Telephone: 212.335.4942
    Facsimile: 202.530.9586         Facsimile: 212.884.8642
                                    Ellen Dew (admitted pro hac vice)
                                    DLA PIPER LLP (US)
                                    The Marbury Building
                                    6225 Smith Avenue
                                    Baltimore, Maryland 21209
                                    Telephone: 414.580.4127
                                    Facsimile: 410.580.3127

                                    Attorneys for Petitioners
